ICJ_118_ApplicationGenocideConvention_HRV_SRB_2000-03-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIES
ET ORDONNANCES

2000

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

ORDONNANCE DU 10 MARS 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

ORDER OF 10 MARCH 2000
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 10 mars 2000,
C.LJ. Recueil 2000, p. 3

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 10 March 2000,
LC J. Reports 2000, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 773
ISBN 92-1-070847-4

 

 

 
10 MARS 2000

ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

10 MARCH 2000

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 2000

10 March 2000

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA vy. YUGOSLAVIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order dated 14 September 1999, whereby the
Court fixed 14 March 2000 and 14 September 2000 respectively as the
time-limits for the filing of the Memorial of the Republic of Croatia and
the Counter-Memorial of the Federal Republic of Yugoslavia:

Whereas, by a letter received in the Registry on 25 February 2000
under cover of a Note Verbale dated 24 February 2000 from the Embassy
of Croatia in the Netherlands, the Croatian Minister of Justice, Admin-
istration and Local Self-Government requested the Court to extend by
six months the time-limit for the filing of the Memorial, and indicated
the reasons for that request; and whereas, on receipt of that letter, the
Registrar, referring to Article 44, paragraph 3, of the Rules of Court,
transmitted a copy thereof to the Agent of Yugoslavia;

Whereas, by letter dated 6 March 2000 and received in the Registry on
the same day by facsimile, the Agent of Yugoslavia indicated that his
Government was not opposed to the extension of the time-limit requested
by Croatia, provided that the time-limit fixed for the filing of the
Counter-Memorial be extended likewise,

2000
10 March
General List
No. 118
APPLICATION CF GENOCIDE CONVENTION (ORDER 10 III 00) 4

Extends to 14 September 2000 the time-limit for the filing of the
Memorial of the Republic of Croatia;

Extends to 14 September 2001 the time-limit for the filing of the
Counter-Memorial of the Federal Republic of Yugoslavia; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this tenth day of March two thousand, in
three copies, one of which will be placed in the archives of the Court and
the others transmitted to the Government of the Republic of Croatia and
the Government of the Federal Republic of Yugoslavia, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
